


109 HR 1796 : Mississippi River Trail Study

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 1796
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the National Trails System Act to
		  designate the route of the Mississippi River from its headwaters in the State
		  of Minnesota to the Gulf of Mexico for study for potential addition to the
		  National Trails System as a national scenic trail, national historic trail, or
		  both, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mississippi River Trail Study
			 Act.
		2.Designation of
			 route of the Mississippi River for study for potential addition to the National
			 Trails System
			(a)DesignationSection
			 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is
			 amended—
				(1)by
			 redesignating the first paragraph after paragraph (40) as paragraph (41) and,
			 in such paragraph, by striking The and inserting
			 Long walk
			 trail.—The;
				(2)by redesignating
			 the second paragraph after paragraph (40) as paragraph (42); and
				(3)by adding at the
			 end the following new paragraph:
					
						(43)Mississippi river
				trailThe route of the Mississippi River from its headwaters in
				the State of Minnesota to the Gulf of
				Mexico.
						.
				(b)Relation to
			 other studiesThe study required by the amendment made by this
			 section is intended to complement, and not duplicate, other studies of the
			 scenic or historical importance of the Mississippi River that may be underway
			 or undertaken.
			
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
